J-A21015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOEL DIAZ                                  :
                                               :
                       Appellant               :   No. 358 EDA 2022

       Appeal from the Judgment of Sentence Entered December 14, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0003153-2017


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                         FILED SEPTEMBER 16, 2022

        Joel Diaz appeals from the judgment of sentence, imposed in the Court

of Common Pleas of Montgomery County, after he pled guilty to one count of

carrying a firearm without a license.1 On appeal, Diaz challenges the trial

court’s denial of his pre-sentence motion to withdraw his guilty plea. After

review, we affirm.

        The trial court has set forth the factual and procedural history of this

matter as follows:

        While some facts are disputed, the following is the general
        underlying factual background of the charge which ultimately led
        to [Diaz]’s proffered open guilty plea of January 5, 2018. On April
        18, 2017, [] Diaz, was stopped by Sergeant Shane LaRosa of the
        Abington Police Department based on probable cause that the
        vehicle was being operated with a suspended registration via
        registration check through PennDOT/NCIC. Sergeant LaRosa
        proceeded to stop the vehicle and question [] Diaz regarding his
____________________________________________


1   18 Pa.C.S. §6106(a)(1).
J-A21015-22


     travel. [Diaz] claimed that he did not have his license on him at
     the time, but provided Sergeant LaRosa with his date of birth and
     a bank card with his name. Sergeant LaRosa performed a check
     of [Diaz]’s information, which revealed a suspended license as well
     as a “hit” for an active arrest warrant in Philadelphia entered on
     April 12, 2017, involving aggravated assault with a firearm.
     Sergeant LaRosa placed [Diaz] in handcuffs in his vehicle until he
     could receive confirmation on the arrest warrant; however, at this
     time Sergeant LaRosa sought [Diaz]’s consent to search the
     vehicle for only the firearm as [Diaz] was reportedly “armed and
     dangerous.” After being informed that he was able to deny
     Sergeant LaRosa’s request[, Diaz] gave written and verbal
     consent as to the search for the firearm. Sergeant LaRosa
     discovered the firearm in the vehicle and [Diaz] was taken into
     custody and on July 12, 2017[,] bills of information were filed
     charging [Diaz] with two firearms offenses. . . .[]

     [Diaz] was ordered to stand trial [on] January 12, 2018. [Diaz]
     filed omnibus pre-trial motions. On January 5, 2018, [Diaz] filed
     a motion to suppress via his counsel at that time. The hearing on
     the motion to suppress was scheduled for January 11, 2018;
     however, [Diaz] ultimately withdrew this motion and, on that
     same date, pled guilty to one count of carrying a firearm without
     a license, with sentencing to be deferred pending pre[-]sentence
     investigation, mental evaluation[,] and completion of a probation
     and parole intervention evaluation. Prior to entering the guilty
     plea, on December 19, 2017, the Commonwealth sought to
     increase or revoke bail as a result of a December 5, 2017[,]
     robbery charge in Philadelphia; however, the motion [] was
     ultimately deemed moot by the court, as a result of the guilty plea.
     [Diaz]was scheduled for sentencing on April 5, 2018; however, he
     never appeared, and a bench warrant was issued. Three years
     later, [Diaz] was apprehended on warrant for his failure to appear
     for his April 5, 2018[,] sentencing.

     On March 4, 2021, [Diaz]’s bail was revoked and on May 28,
     2021[, Diaz] filed a pre[-]sentence motion to withdraw his guilty
     plea[,] which was heard on June 7, 2021, and denied on the same
     date. [Diaz] was sentenced on December 14, 2021. On December
     20, 2021, [Diaz] filed a post sentence motion to withdraw guilty
     plea entered of record on January 11, 2018, requesting the court
     to reverse its June 7, 2021[,] decision denying his pre[-]sentence
     motion to withdraw his guilty plea. On January 13, 2022, that
     motion was denied[,] and [Diaz] initiated the present appeal.


                                    -2-
J-A21015-22



Trial Court Opinion, 3/24/22, at 1-2.

      Both Diaz and the trial court have complied with Pa.R.A.P. 1925. Diaz

raises the following issue for our review:

      Whether the trial court abused its discretion when it denied
      [Diaz’s] pre-sentence motion to withdraw his guilty plea where
      [Diaz] ha[d] a plausible claim of innocence, as well as a viable
      claim that the only evidence of his guilt should have been
      suppressed, and the Commonwealth would have suffered no
      prejudice?

Appellant’s Brief, at 4.

      The standard of review that we employ in challenges to a trial court’s

decision regarding a pre-sentence motion to withdraw a guilty plea is well-

settled. “A trial court’s decision regarding whether to permit a guilty plea to

be withdrawn should not be upset absent an abuse of discretion.”

Commonwealth v. Elia, 83 A.3d 254, 261 (Pa. Super. 2013) (citation

omitted). To demonstrate an abuse of discretion, an appellant must show

that “the trial court has reached a conclusion which overrides or misapplies

the law, or where the judgment exercised is manifestly unreasonable, or the

result of partiality, prejudice, bias, or ill-will.” Commonwealth v. Norton,

201 A.3d 112, 120 (Pa. Super. 2019). This burden is not met by a showing

that an appellate court may have reached a different conclusion than the trial

court. Id.

      Although a defendant’s request to withdraw a pre-sentence guilty plea

should be liberally allowed, a defendant does not have an absolute right to do

so.   Commonwealth v. Forbes, 299 A.2d 268, 271 (Pa. 1973).             A pre-


                                     -3-
J-A21015-22



sentence motion to withdraw a guilty plea should be granted when “(1) the

defendant has provided a fair and just reason to withdraw the plea; and (2)

the Commonwealth will not be substantially prejudiced in bringing the case to

trial.” Id. (emphasis added). Importantly, “a defendant’s innocence claim

must be at least plausible to demonstrate, in and of itself, a fair and just

reason for presentence withdrawal of a plea.”            Commonwealth v.

Carrasquillo, 115 A.3d 1284, 1292 (Pa. 2015).

      Our Supreme Court has explained that the accused cannot simply make

a   bare   assertion   of   innocence,   but   must   make   some     “colorable

demonstration,” under the circumstances, that allowing withdrawal would

promote fairness and justice.     Id. at 1289.    Additionally, the request to

withdraw cannot be “an attempt to manipulate the system.”           Id. at 1291.

Courts should consider the “timing and nature of the innocence claim, along

with the relationship of the claim to the strength of the government’s

evidence.”   Commonwealth v. Islas, 156 A.3d 1185, 1190 (Pa. Super.

2017). Additionally, the relevant time for measuring prejudice is at the filing

of the motion to withdraw. Id. at 1194.

      We address Diaz’s two sub-claims separately. First, Diaz argues that

the Commonwealth failed to prove constructive possession.        Second, Diaz

argues the police lacked probable cause to search his car for the weapon.

However, under both clams, Diaz fails to provide evidence demonstrating that

withdrawal of his guilty plea would promote fairness and justice.




                                     -4-
J-A21015-22



      First, Diaz argues he is innocent because the Commonwealth failed to

prove constructive possession.    Appellant’s Brief, at 21.   Specifically, Diaz

argues there is no proof that any items found in his trunk belonged to him

because Diaz’s co-workers also had access to his vehicle. Id. at 22. Diaz

further asserts that there is no evidence that he intended to exercise control

over anything found in his truck, or that the firearm recovered was operable.

Id. at 23.

      A claim that the Commonwealth “proffered no evidence” fails to satisfy

Diaz’s burden to demonstrate a plausible claim of innocence or a fair and just

reason for pre-sentence withdrawal of a guilty plea. Appellant’s Brief, at 16.

Despite bearing the burden to demonstrate withdrawal of his guilty plea is

appropriate, Diaz provided no evidence, testimonial or otherwise, to support

his claims that his co-workers had access to the vehicle, that he did not intend

to exercise control over anything found in his truck, or that the firearm was

inoperable.

      Second, Diaz argues that fairness and justice would be promoted by

allowing him to withdraw his guilty plea because there is a colorable argument

that the firearm was obtained as a result of an illegal search. Indeed, Diaz

filed a motion to suppress this evidence but withdrew it because he was

misadvised by prior counsel that he could not win his motion to suppress.

Appellant’s Brief, at 8.   Specifically, Diaz argues that probable cause and

exigent circumstances did not exist to support the vehicle search, which he




                                     -5-
J-A21015-22



argues is required by our Supreme Court’s recent decision in Commonwealth

v. Alexander, 243 A.3d 177 (Pa. 2020).

       However, Diaz has not established that the search was illegal.     “The

Pennsylvania constitution requires both a showing of probable cause and

exigent circumstances to justify a warrantless search of an automobile.”

Alexander, supra, at 181. However, the Commonwealth does not argue that

they had a warrant nor that there were exigent circumstances and probable

cause.    The Commonwealth alleges Diaz provided consent to search the

vehicle, N.T. Petition on Motion to Withdraw Guilty Plea, 6/7/21, at 25, and

Diaz offers no evidence to contravene allegation. Forbes, supra.

       Our review of the record confirms that the trial court did not abuse its

discretion in denying Diaz’s pre-sentence motion to withdraw his guilty plea

because Diaz presented no evidence to support his claim of innocence.

Accordingly, we affirm.2 Norton, supra; Alexander, supra.

       Judgment of sentence affirmed.




____________________________________________


2  Because we conclude that Diaz did not provide a fair and just reason to
withdraw his guilty plea, we need not address the second prong of the test,
i.e., prejudice to the Commonwealth.


                                           -6-
J-A21015-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2022




                          -7-